Citation Nr: 0419778	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-08 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1992 to March 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for a left ankle 
disability with an evaluation of 10 percent, and denied 
service connection for bilateral hearing loss.  The veteran 
has moved several times, and jurisdiction currently rests 
with the Columbia, South Carolina, RO, as it issued the most 
recent Supplemental Statement of Case for these issues in 
March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

Left Ankle Disability

The veteran's DD-214 notes that he was a parachutist for 
seven years and one month.  The veteran's service medical 
records indicate that in February 1997 he sought treatment 
for two week-old left ankle pain.  The examiner noted mild 
edema, and diagnosed the veteran as having an ankle sprain.  
In November 1999, the veteran again had complaints of sharp 
pain in the left ankle, and the examiner noted edema, 
ecchymosis and a restricted range of motion due to pain.  
Seven days later an exam revealed ecchymosis involving the 
left distal leg, left malleolus, and a limited range of 
motion of the left ankle.  In December 1999, a follow-up 
examination revealed that though the veteran was unable to 
run on the left ankle, it was stable.  

An October 2000 examination at the San Diego VA Outpatient 
Center indicated that during the veteran's military service 
he made over 100 parachute jumps.  The veteran reported that 
he experienced constant soreness in the lateral aspect of the 
left ankle, and that he was aware of some limitation of 
motion.  A physical examination did not reveal any obvious 
swelling, effusion, or temperature increase.  Measurements of 
motion were as follows:  Extension right 30 degrees; left 20 
degrees; plantar flexion right and left 70 degrees; subtalar 
inversion right 30 degrees and left 10 degrees.  The examiner 
noted definite tenderness below the lateral malleus, 
involving the lateral ankle ligaments, but there was no gross 
instability.  The diagnosis noted that the veteran's left 
ankle (as opposed to the right ankle) especially showed 
symptoms strongly suggestive of chronic and recurrent sprain.  
The examiner noted that there was functional impairment with 
regards to running and jumping activities.  In addition, 
actions that required pivoting, twisting, turning, were 
affected by the condition of the left ankle.  The examiner 
noted that this impairment was based on pain with no obvious 
indication of structural changes, or instability, 
incoordination, fatigability, or major weakness.  

Outpatient treatment reports from the LaJolla VA Medical 
Center (VAMC) indicate that the veteran sought treatment 
between December 2000 and February 2001 for left ankle 
problems.  The veteran reported that his painful, swollen, 
left ankle had not been improving since the in-service 
injury, and that he experienced dorsiflexion weakness, 
stiffness in the morning, as well as lateral rolling to the 
outside.  The examiner noted a residual compromise in 
dorsiflexion, and motor weakness in left dorsiflexion and 
plantar flexion.  

During a February 2004 VA examination at the Columbia VAMC, 
the veteran reported that he had been in several soft casts 
during service for his left ankle disability.  He expressed 
difficulty with ankle stiffness when squatting, kneeling, and 
activities that required dorsiflexion of the ankle.  A 
physical examination revealed that the left ankle had 10 
degrees of dorsiflexion.  There was crepitation on range of 
motion, and a positive tilt and anterior drawer tests.  The 
assessment dictated that the veteran had chronic ligament 
instability with some mild evidence of intraarticular 
pathology on range of motion.  

Absent from the October 2002 examination, however, were 
findings concerning any limitation of motion due to pain.  
Similarly, absent from the February 2004 examination were 
findings concerning limitation of motion due to pain, as well 
as findings addressing fatigability.  Neither examination 
assessed flare-ups (if any), and whether pain could 
significantly limit functional ability during flare-ups.

As a result, these examinations are insufficient as bases for 
a decision on the veteran's increased rating claim because 
the overall disability picture is not portrayed.  Though the 
examinations contained some findings addressing specific 
diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 (1996), 
the examiners did not pointedly address certain factors in 
38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that an examination must account for other 
regulatory provisions that may have an impact on the rating).  
Silence is insufficient to show the lack of symptomatology.  
Wisch v. Brown, 8 Vet. App. 139 (1995).  Rather, the examiner 
must state, for example, that a veteran does not experience 
limitation of motion due to pain with the claimed disability.  
Therefore, because both VA examinations did not explicitly 
assess the appropriate factors for rating purposes, the 
veteran should be afforded a VA examination.  

Hearing Loss

The veteran's service medical records indicate that a July 
1991 enlistment audiological examination revealed the 
following:  The veteran's left ear pure tone thresholds were 
10, 5, 0, 0, and 15 decibels at 500, 1,000, 2,000, 3,000, and 
4,000 hertz, respectively, and right ear pure tone thresholds 
were 15, 20, 0, 10, and 10 decibels at the same tested 
frequencies. Another examination in April 1994 revealed the 
veteran's left ear pure tone thresholds were 15, 20, 5, 10, 
and 10 decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively, and right ear pure tone thresholds were 20, 20, 
0, 10, and 10 decibels at the same tested frequencies.  

At separation, however, a preliminary assessment noted that 
the veteran reported his hearing had gotten worse.  On a 
patient questionnaire, the veteran noted that he had had 
sinus problems in both ears, and that he had been exposed to 
noise during his eight years as a parachutist while aboard 
aircraft.  A January 2000 audiological examination revealed 
the veteran's left ear pure tone thresholds were 30, 60, 35, 
35, and 55 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
hertz, respectively, and right ear pure tone thresholds were 
35, 35, 15, 40, and 30 decibels at the same tested 
frequencies.  After follow-up testing, the veteran was issued 
a notification of significant threshold shift, which stated 
the results of a recent test indicated that he had undergone 
a change in hearing.  Also, the veteran experienced episodes 
of sinus problems and colds during service. 

Subsequently, at a November 2000 VA audiological examination 
the veteran's left ear pure tone thresholds were 10, 15, 10, 
10, and 10 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
hertz, respectively, and right ear pure tone thresholds were 
20, 25, 10, 20, and 15 decibels at the same tested 
frequencies.  Speech recognition was 100 percent for both 
ears.  The examiner noted that though hearing was within 
normal limits, there were significant air bone gaps 
indicating conductive components for the lower frequencies.  
Additionally, the examiner noted an abnormal tympanometry in 
the right ear, and based on the preceding results, 
recommended an Ear, Nose, and Throat evaluation prior to 
processing of the claim.  The file does not contain any 
further examinations concerning the veteran's hearing.  
Additionally, the examiner noted that the veteran's medical 
records were not available for review.

Given the veteran's history as a parachutist, in-service 
sinus problems, exposure to aircraft noise, and in-service 
indications of hearing problems, and the objective findings 
of the VA examiner that the veteran had some significant 
abnormalities of particularly the right ear that could be 
impacting his ability to hear, the veteran should be afforded 
another VA examination to determine the etiology of the 
claimed hearing disability.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
a VA medical examination to determine 
the current severity of the left ankle 
disability.  The examination should 
include range of motion studies, 
commentary as to the presence of 
instability for the left ankle, and the 
extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability, as well as 
consideration of flare-ups.  The 
examiner should comment on the presence 
of atrophy.  The RO should forward the 
veteran's claims file for review by the 
VA examiner.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  The veteran should also be 
scheduled for a VA medical examination 
for the purpose of diagnosing any 
hearing disability and determining its 
etiology.  The RO should forward the 
veteran's claims file to the VA 
examiner for review. The examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
any current hearing disability is 
etiologically related to service or any 
incident therein, in light of the 
veteran's active duty history.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

4.  Then, the RO should readjudicate 
the veteran's increased rating claim 
for a left ankle disability, and 
service connection claim for bilateral 
hearing loss.  If the determination of 
the claims remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




